Citation Nr: 0921726	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-25 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS)/subcortical white matter changes.

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for scar, status post basal cell carcinoma removal 
left ear.

4.  Entitlement to an evaluation in excess of 10 percent for 
scar status post basal cell carcinoma removal forehead, prior 
to April 4, 2008.

5.  Entitlement to an increased evaluation for scar status 
post basal cell carcinoma removal forehead, currently 
evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1993 to September 
1993 and from November 2001 to June 2002.  He also had 
numerous years of service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  In the April 2003 
rating determination, the RO denied service connection for 
subcortical white matter changes.  The RO also granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation.  The RO further granted 
service connection for basal cell carcinoma of the forehead 
and face and assigned a noncompensable disability evaluation.  

In a September 2008 rating determination, the Roanoke, 
Virginia, RO, which assumed jurisdiction of the matter, 
assigned a separate 10 percent evaluation for scar, status 
post basal cell carcinoma removal of the left ear, effective 
June 29, 2002, and assigned a separate evaluation for scar, 
status post basal cell carcinoma removal of the forehead, 
with a 10 percent disability evaluation effective June 29, 
2002, and a 30 percent evaluation effective April 4, 2008.  
As a result of the RO's action, the Board has listed the 
issues as such on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran's MS was incurred in service.

2.  The Veteran's hearing loss has not been manifested by 
more than level II hearing impairment in the right or left 
ear at anytime throughout the course of the appeal.  

3.  As it relates to the Veteran's status post basal cell 
carcinoma removal left ear there has been no demonstration of 
a severe scar producing a marked and unsightly deformity or a 
scar that is completely or exceptionally repugnant; visible 
or palpable tissue loss and either gross distortion or 
asymmetry has also not been shown; there has also been no 
evidence of pain or instability or any associated muscle or 
nerve injury.  

4.  As it relates to the scar status post basal cell 
carcinoma removal forehead, prior to April 4, 2008, the 
Veteran was not shown to have a severe scar producing a 
marked and unsightly deformity or a scar that was completely 
or exceptionally repugnant; there was also no visible or 
palpable tissue loss or either gross distortion or asymmetry 
of one feature, with no evidence of two or three 
characteristics of disfigurement listed in Note 1 for the 
rating criteria in effect from August 2002 to October 2008.  

5.  As it relates to the scar status post basal cell 
carcinoma removal forehead, subsequent to April 4, 2008, the 
scar has not been described as completely or exceptionally 
repugnant with demonstration of deformity of one side of face 
or marked or repugnant bilateral disfigurement; there has 
also been no demonstration of visible or palpable tissue loss 
with gross distortion or asymmetry of two features or paired 
sets of features, along with no evidence of four or five of 
the characteristics of disfigurement listed in Note 1 for the 
rating criteria in effect from August 2002 to October 2008; 
there has also been no evidence of pain or instability or any 
associated muscle or nerve injury.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for MS have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.321(b)(1), 
4.85, 4.86, Diagnostic Code 6100 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for scar, status post basal cell carcinoma removal left ear 
have not been met at any time.  38 U.S.C.A. § 1155; 38 C.F.R 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7800 (2002 & 2008); 73 Fed. Reg. 54,708 (Sept. 23, 2008).

4.  The criteria for an evaluation in excess of 10 percent 
for scar status post basal cell carcinoma removal forehead, 
prior to April 4, 2008, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7800 (2002 & 2008).

5.  The criteria for an evaluation in excess of 30 percent 
for scar status post basal cell carcinoma removal forehead 
from April 4, 2008, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7800 (2002 & 2008); 73 Fed. Reg. 54,708 
(Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

MS will be presumed to have been incurred in service if it 
becomes manifest to a degree of ten percent or more within 
seven one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Dorland's Medical Dictionary defines MS as a chronic 
neurologic disease in which there are patches of 
demyelination scattered throughout the white matter of the 
central nervous system, sometimes extending into the gray 
matter, with symptoms including weakness, incoordination, 
paresthesias, speech disturbances, and visual disturbances, 
most commonly double vision.  The course of the disease is 
usually prolonged, with remissions and relapses over many 
years.  See Dorland's Illustrated Medical Dictionary 973 
(30th ed. 2003).

A review of the Veteran's service treatment records reveals 
that a March 2002 MRI of the brain showed numerous foci of 
increased T2 signal in the deep and subcortical white matter 
of both cerebral hemispheres.  There was no active breakdown 
of the blood-brain barrier.  Differential consideration was 
noted to include idiopathic demyelination that may be 
associated with MS, ischemia demyelination, neurosarcoid, 
Lyme disease, or vasculitis.  


A June 2004 MRI of the brain resulted in findings of 
multicircle areas of white matter increased signal density, 
unchanged since prior study.  These findings were noted to be 
consistent with MS.  

In a June 2004 report, the Veteran's private physician, H. 
Shah, M.D., diagnosed the Veteran as having MS.  He noted 
that the Veteran did not have any clinical symptoms or 
relapses.  

At the time of an August 2004 VA examination, the Veteran 
reported the results of the March 2002 MRI.  Following 
examination, the examiner rendered a diagnosis of MS with 
residual problems of insomnia, decreased short-term memory, 
intermittent right foot drop, and fatigue.  The Veteran was 
noted to not be receiving treatment for MS and to be followed 
at VA neurology services.  

A May 2005 MRI of the brain revealed supratentorial white 
matter disease burden which was stable when compared to prior 
examination with no diffusion or enhancing abnormalities.  
The findings were noted to be compatible with MS in the 
appropriate clinical context.  

In an October 2006 report, the veteran's private physician, 
G. Snider, M.D., indicated that a diagnosis of ? MS was 
warranted.  

A November 2006 MRI of the brain revealed moderate vessel 
disease of the deep white matter, nonspecific but not 
exclusive of MS.  

In an October 2007 report, C. Bash, M.D., indicated he had 
reviewed the Veteran's service treatment records, post-
service medical records, imaging reports and scans, patient 
history and physicals, other medical opinions, and medical 
literature.  

Dr. Bash opined that the Veteran had MS and that it began 
during the period of active service from November 2001 to 
June 2002 for the following reasons:  He entered duty fit for 
service; he had unilateral hearing loss, which was consistent 
with early symptoms of MS; the Veteran's chronic symptoms had 
been well documented by the Veteran's and his spouse's 
subjective lay statements; he walked with a slight limp; and 
wore out his right shoe sole prematurely.

Dr. Bash noted that the Veteran had an MRI imaging scan done 
in March 2002 which showed over 135 T2 lesions, all of which 
were consistent with MS.  He further observed that the 2006 
MRI scan raw images showed many new interval additional T2 
lesions as compared to the 2002 scan.  He also indicated that 
the Veteran's sensory loss and leg weakness after exercise 
was consistent with MS. 

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for MS, it cannot be stated that the 
preponderance of the evidence is against the claim.

Although there have been a number of diagnoses of ?MS or 
cannot rule out MS, the Veteran was noted to have numerous 
foci of increased T2 signal in the deep and subcortical white 
matter of both cerebral hemispheres which could be associated 
with MS during service.  There have also been numerous MRIs 
of the brain performed subsequent to service which have 
yielded findings consistent with MS.  The Veteran has also 
been diagnosed as having MS by at least two private 
physicians and a VA physician.  In his October 2007 report, 
Dr. Bash indicated that he had reviewed numerous medical 
records prior to reaching the conclusion that the Veteran 
currently had MS which began during his active period of 
service in 2001-2002.  Such review included the Veteran's 
service treatment records and numerous MRI scans of the 
brain.  

The evidence as to whether the Veteran currently has MS 
related to his period of active service in 2001-2002 is at 
least in equipoise.  As such, reasonable doubt must be 
resolved in favor of the Veteran.  Therefore, service 
connection is warranted for MS.  38 U.S.C.A. § 5107(b).



Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hearing Loss

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal row represents the ear 
having the poorer hearing and the vertical column represents 
the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

At the time of an August 2004 VA examination, the Veteran 
reported that he had difficulty hearing in a crowd and 
sometimes with conversation.  This condition had not resulted 
in any lost time from work.  

Pure tone thresholds, in decibels, were: 10, 5, 25, and 60 
decibels in the right ear and 20, 30, 55, and 60 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 92 percent in the left ear.  A diagnosis of 
bilateral hearing loss was rendered.  

At the time of an April 2008 VA examination, the Veteran 
reported having difficulty hearing and understanding 
conversation when there was background noise.  Hearing people 
at a distance was also difficult.  The Veteran noted that he 
had to turn up the volume on the television.  


Pure tone thresholds, in decibels, were: 15, 10, 25, and 65 
decibels in the right ear and 25, 40, 60, and 65 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 percent in the left ear.  A diagnosis of 
bilateral high frequency sensorineural hearing loss, left 
worse than right, was rendered.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  Level IV hearing impairment requires a 
puretone threshold average of 98+ where speech discrimination 
is 92-100 percent; speech discrimination of 84 to 90 percent 
with a puretone threshold average of 82 to 98+, speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 50 to 73; and speech discrimination of 68 to 74 
percent and a puretone threshold average of 0 to 49.  
38 C.F.R. § 4.85, Table VI.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At the August 2004 VA audiological examination, the Veteran 
had an average puretone hearing loss in the right ear of 25 
decibels and an average puretone hearing loss in the left ear 
of 41 decibels, with 100 percent speech discrimination in the 
right ear and 92 percent in the left ear, which translates to 
level I hearing in the right ear and level I hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.

At the April 2008 VA audiological examination, the Veteran 
had an average puretone hearing loss in the right ear of 29 
decibels and an average puretone hearing loss in the left ear 
of 48 decibels, with 88 percent speech discrimination in the 
right ear and 84 percent in the left ear, which translates to 
level II hearing in the right ear and level II hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.

The findings do not meet the criteria for evaluation as an 
exceptional pattern of hearing loss.

As the criteria for a higher evaluation of 10 percent have 
not been met (level I hearing in the better ear with level X 
or XI hearing in the worse ear; level II hearing in the 
better ear with level V to XI hearing in the worse ear; level 
III hearing in the better ear and level IV to VI hearing in 
the worse ear; or level IV hearing in the better ear with 
Level IV or V hearing in the poorer ear), the appeal must be 
denied.

Table VIa is not for application because the Veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), and because his puretone threshold was not 30 or 
lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 
38 C.F.R. §§ 4.85(c), 4.86(a).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2008).

Residuals of Removal of Basal Cell 
Carcinomas of the Left Ear and Forehead

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for a moderately disfiguring scar of the head, 
face, or neck.  A 30 percent evaluation required that such a 
scar be severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  A 50 
percent evaluation required that such a scar be completely or 
exceptionally repugnant, with deformity of one side of face 
or marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Under the former criteria, 
when in addition to tissue loss and cicatrization there was 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring condition, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (2002).

From August 30, 2002, for scars that are located on the head, 
face, or neck, under the revised criteria, a 10 percent 
rating is warranted with one characteristic of disfigurement; 
a 30 percent rating is assigned when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or 
three characteristics of disfigurement; a 50 percent rating 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are: a scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).  Pursuant to 
Note 3, the adjudicator is to take into consideration 
unretouched color photographs when evaluating under these 
criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 
(2008).

Effective October 23, 2008, the rating code was again 
changed.  DC 7800 essentially remained unchanged with the 
addition of Note (4) and Note (5).  Note 4 stated separately 
evaluate disabling effects other than disfigurement that are 
associated with individual scar(s) of the head, face, or 
neck, such as pain, instability, and residuals of associated 
muscle or nerve injury, under the appropriate diagnostic 
codes and apply § 4.25 to combine the evaluation(s) with the 
evaluation assigned under this diagnostic code.  Note 5 
states the characteristics of disfigurement may be caused by 
one scar or multiple scars , the characteristics required to 
assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation.  

At the time of an August 2004 VA examination, the Veteran was 
having no functional impairment or disability from removal of 
the basal cell carcinoma of the face and ear.  There was no 
deformity and no other issues or problems.  This condition 
did not cause him any problem other than some minor scar 
itching.  

Examination of the skin showed a 2 cm horizontal, barely 
visible scar on the left forehead.  He also had a 1 cm scar 
on the left pinna of the ear.  These scars were caused by 
removal of basal cell carcinomas.  There was no underlying 
tissue loss, disfigurement, keloid formation, or other scar 
abnormalities.  The cancer on the nose and bilateral zygomas 
was frozen off and there was no visible scar on the face. 

At the time of an April 2008 VA examination, the Veteran was 
noted to have had basal cell carcinomas removed from his face 
in March 2002.  Due to his skin condition, the Veteran had 
ulcer formation, itching, shedding, and crusting.  He had no 
exudation.  The skin disease involved areas that were exposed 
to the sun, including the head and face.  It did not include 
the neck or hands.  The Veteran reported that the location 
was on his left ear, right forehead, and left side of face by 
the sideburns.  The basal cell carcinoma was removed with 
Nitrogen about every six months from the face and ear.  

Physical examination revealed a level scar present at the 
forehead measuring about 16 cm by 2 cm.  The scar had 
disfigurement, tissue loss of less than six square inches and 
abnormal texture of less than six square inches.  There was 
no tenderness, ulceration, adherence, instability, 
inflammation, edema, keloid formation, hypopigmentation or 
hyperpigmentation.  There were no signs of skin disease 
present.  A diagnosis of basal cell carcinoma scarring, 
status post removal forehead and face, was rendered.  

As to the issue of an evaluation in excess of 10 percent for 
scar, status post basal cell carcinoma removal left ear, 
there has been no demonstration of a severe scar producing a 
marked and unsightly deformity or a scar that is completely 
or exceptionally repugnant.  As such, an evaluation in excess 
of 10 percent would not be warranted under the rating 
criteria in effect prior to August 2002.  An increased 
evaluation would also not be warranted for the criteria in 
effect from August 2002 to October 2008 as the left ear scar 
has not been shown to have visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
two or three characteristics of disfigurement listed in Note 
1.  

An increased evaluation would also not be warranted under the 
criteria which became effective on October 23, 2008, as in 
addition to not meeting the above listed criteria, the 
Veteran's left ear scar has not been shown to cause pain or 
instability, or to have any associated muscle or nerve 
injury. 


As to the issue of an evaluation in excess of 10 percent for 
status post basal cell carcinoma removal forehead, prior to 
April 4, 2008, the Board notes that prior to this time, the 
Veteran was not shown to have a severe scar producing a 
marked and unsightly deformity or a scar that was completely 
or exceptionally repugnant.  As such, an evaluation in excess 
of 10 percent would not be warranted under the rating 
criteria in effect prior to August 2002.  An increased 
evaluation would also not be warranted for the criteria in 
effect from August 2002 to October 2008 as the status post 
basal cell carcinoma removal forehead was not shown to have 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or two or three characteristics 
of disfigurement listed in Note 1.  The criteria for an 
increased evaluation were not objectively met prior to the 
findings made at the time of the April 4, 2008, examination.  

As it relates to an evaluation in excess of 30 percent from 
April 4, 2008, a 50 percent evaluation would not be warranted 
under the old rating criteria as the scar has not been 
described as completely or exceptionally repugnant with 
demonstration of deformity of one side of face or marked or 
repugnant bilateral disfigurement.  A 50 percent evaluation 
would also not be warranted under the rating criteria in 
effect from August 2002 to October 2008, as there was no 
visible or palpable tissue loss with gross distortion or 
asymmetry of two features or paired sets of features, or four 
or five the characteristics of disfigurement listed in Note 
1.  

As to the criteria in effect from October 2008, in addition 
to not meeting the above listed criteria, the Veteran's scar 
status post basal cell carcinoma removal from the forehead 
has not been shown to cause pain or instability, or to have 
any associated muscle or nerve injury.  As such, an 
evaluation in excess of 30 percent has not been met or 
approximated.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss and scar residual manifestations 
are contemplated by the rating schedule.  No VA examiner has 
indicated that the disabilities have cause marked 
interference with employment.  The disabilities have also not 
required any recent periods of hospitalization.  No other 
exceptional factors have been reported.

The criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In view of the Board's favorable decision on the claim for 
service connection for MS, further assistance is not required 
to substantiate that claim. The VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  

As to the issue of evaluations for basal cell carcinoma scars 
and hearing loss, these appeals arise from disagreement with 
the initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The Veteran was afforded 
several VA examinations.  Based upon the foregoing, no 
further action is necessary to assist the veteran in 
substantiating the claim.


ORDER

Service connection for MS is granted.  

A compensable evaluation for bilateral hearing loss at any 
time is denied.  

An evaluation in excess of 10 percent for scar, status post 
basal cell carcinoma removal left ear, at any time, is 
denied.  

An evaluation in excess of 10 percent for scar status post 
basal cell carcinoma removal forehead, prior to April 4, 
2008, is denied.

An evaluation in excess of 30 percent from April 4, 2008, for 
scar status post basal cell carcinoma removal forehead, is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


